Citation Nr: 0738669	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  03-28 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased schedular rating for status 
postoperative lumbar degenerative disc disease at L5-S1 
(previously diagnosed as residuals of a low back injury with 
herniated nucleus pulposus (HNP)), evaluated as 40 percent 
disabling, prior to August 6, 2004, and 60 percent disabling 
thereafter, to include whether separate neurological ratings 
should be assigned.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1987 to April 
1989.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from the Winston-Salem, North 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO).

In June 2004, the Board remanded the veteran's increased 
rating claim for additional evidentiary development.  
Thereafter, in a September 2006 rating decision, the RO 
granted an increased rating of 60 percent for the veteran's 
low back disability, effective from August 6, 2004.  However, 
since this increase did not constitute a full grant of the 
benefits sought, the increased rating issue remained in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  
The case was returned to the Board and again remanded for 
additional development in March 2007.  Substantial compliance 
with that remand having been completed the case has been 
returned to the Board.

In March 2007, the Board referred a claim for a total rating 
based on individual unemployability to the RO for initial 
adjudication.  That claim is still pending, which claim would 
include consideration of an extraschedular evaluation for the 
low back disability.  Therefore, the issue on the cover page 
has been changed to reflect that the Board is considering 
only whether the veteran warrants a higher schedular 
evaluation for his low back disability.  

Finally, it is noted that during part of the appeal, a 
100 percent post-surgery convalescence rating was assigned 
for a period.  That rating is not otherwise at issue, and 
nothing herein affects that grant or that period of time.  





FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished.

2.  Prior to August 6, 2006, low back disability was 
primarily manifested by pain and limitation of motion.  
Ankylosis, significant neurological changes related to low 
back disability, and incapacitating episodes in excess of 6 
weeks during the past 12 months have not been shown.    

3.  Low back disability is currently primarily manifested by 
pain and limitation of motion.  Ankylosis and significant 
neurological changes related to low back disability are not 
shown.  


CONCLUSION OF LAW

The criteria for a schedular evaluation for status 
postoperative lumbar degenerative disc disease at L5-S1 in 
excess of 40 percent prior to August 6, 2004, and in excess 
of 60 percent as of August 6, 2004 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45 (2007), 4.71a, Diagnostic Codes (DCs), 5286, 5293 
(2003), 5235 through 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in December 2002 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the AOJ.  The Board 
also notes that in July 2004, the veteran was sent another 
notification letter that also addressed all four notice 
elements.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The December 2002 notification letter did 
not include proper notice as to these elements; however, the 
Board finds no prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  The veteran was 
awarded service connection for a low back disability in 1991; 
therefore, the first three elements are not in dispute.  The 
veteran is appealing the degree of disability, demonstrating 
that he has actual knowledge of this element.  As there will 
be no further increase as a result of this decision, further 
information about effective dates is not needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record VA treatment records, 
private medical records, statements from the veteran's wife, 
and service medical records.  There is no indication that any 
other treatment records exist that should be requested, or 
that any pertinent evidence has not been received.  VA 
examinations were provided in connection with this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Increased Rating

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally id.; 38 C.F.R. § 4.1.  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

The criteria for evaluating diseases or injuries of the spine 
were amended in September 2002 and September 2003.  When a 
law or regulation changes after a claim has been filed but 
before the administrative appeal process is concluded, VA 
must apply the regulatory version that is more favorable to 
the veteran.  Therefore, the Board must evaluate the 
veteran's claim under both the former criteria in the VA 
schedule for Rating Disabilities and the current regulations 
in order to ascertain which version is most favorable to his 
claim, if indeed one is more favorable than the other.  The 
Board will lay out the former criteria and the amended 
criteria for the benefit of comparing the criteria.

The applicable rating criteria for intervertebral disc 
disease were amended effective September 23, 2002.  67 Fed. 
Reg. 54,345-54,349 (Aug. 22, 2002).  These changes were 
incorporated into subsequent changes to the rating criteria 
applicable to the diseases and injuries of the spine under 
38 C.F.R. § 4.71a, which are effective September 26, 2003.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  

Under the provisions of DC 5292, in effect before 
September 26, 2003, the highest schedular evaluation for 
limitation of motion of the lumbar spine, 40 percent, will be 
awarded upon evidence of severe limitation of motion of the 
lumbar spine.  38 C.F.R. § 4.71a, DC 5292 (2003).  Under 
DC 5295, in effect before September 26, 2003, the highest 
evaluation for lumbosacral strain, 40 percent, will be 
awarded with evidence of a listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
DC 5295 (2003).  

Under the revised provisions of DC 5293, in effect from 
September 23, 2002 to September 25, 2003, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher rating.  
38 C.F.R. § 4.71a, DC 5293 (2003).  

Effective September 26, 2003, the rating criteria applicable 
to diseases and injuries of the spine under 38 C.F.R. § 4.71a 
were amended by VA.  These amendments included the changes 
made to the criteria used to evaluate intervertebral disc 
syndrome, which had become effective in the previous year.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  The criteria for 
evaluating intervertebral disc disease were essentially 
unchanged from the September 2002 revisions, except that the 
diagnostic code for intervertebral disc disease was changed 
from 5293 to 5243.  38 C.F.R. § 4.71a, DC 5243.  

Specifically, the September 2002 intervertebral disc syndrome 
changes which were incorporated into the September 2003 
amendments stipulate that intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  According to the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, in relevant parts: 

A 40% rating requires evidence of incapacitating 
episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 
12 months.  

A 60% rating requires evidence of incapacitating 
episodes having a total duration of at least 
6 weeks during the past 12 months.  

Note 1:  For purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a 
physician.  

Note 2:  If intervertebral disc syndrome is present 
in more than one spinal segment, provided that the 
effects in each spinal segment are clearly 
distinct, each segment will be evaluated on the 
basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of 
the Spine, whichever method results in a higher 
evaluation for that segment.  

38 C.F.R. § 4.71a, DC 5243 (in effect from 
September 26, 2003).  

Also according to the new law, DC 5235 (vertebral fracture or 
dislocation), DC 5236 (sacroiliac injury and weakness), 
DC 5237 (lumbosacral or cervical strain), DC 5238 (spinal 
stenosis), DC 5239 (spondylolisthesis or segmental 
instability), DC 5240 (ankylosing spondylitis), DC 5241 
(spinal fusion), DC 5242 (degenerative arthritis of the 
spine) (see also, DC 5003), DC 5243 (intervertebral disc 
syndrome) are evaluated under the following general rating 
formula for diseases and injuries of the spine (unless 
intervertebral disc syndrome is rated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes), in relevant parts:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  

A 40% rating requires evidence of unfavorable 
ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

A 50% evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar 
spine.  

A 100% rating requires evidence of unfavorable 
ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion is zero 
to 45 degrees, and left and right lateral rotation 
is zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and 
right lateral rotation is zero to 30 degrees.  The 
combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for 
each component of spinal motion provided in this 
note are the maximum that can be used for 
calculation of the combined range of motion.  

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more 
of the following: difficulty walking because of a 
limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.  

38 C.F.R. § 4.71a, DCs 5235-5243 (in effect from 
September 26, 2003).  

The veteran is not service connected for residuals of a 
vertebra fracture; accordingly, these regulations are not for 
consideration.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the evidence, the Board finds that 
the preponderance of such evidence is against a finding that 
the veteran warrants a schedular evaluation in excess of 40 
percent prior to August 6, 2004, and of 60 percent thereafter 
for his low back disability.  

A. Neurological Problems

As noted above, the veteran's disability could be rated by 
combining separate ratings for the neurological and 
orthopedic manifestations of his low back disability.  In 
this case, some neurological problems have been shown 
throughout the appeal period.  However, the preponderance of 
the evidence is against a finding that the veteran has any 
significant neurological changes that are attributable to his 
service-connected low back disability.  

The veteran has complained of numbness, weakness, pain, and 
tingling in the lower extremities.  Medical professionals 
have noted negative ankle jerks, sensory loss, motor 
weakness, and absent deep tendon reflexes.  A January 2003 VA 
examiner reported that the veteran had no neurological 
deficit elicited at that examination.  In March 2007 the 
Board remanded this case so that the veteran could be 
afforded a neurological examination to determine what, if 
any, neurological impairment the veteran had as a result of 
his low back disability.

The veteran underwent a neurological evaluation in April 
2007.  Nerve conduction studies and a needle EMG 
(electromyograph) were performed on both legs and reported as 
normal.  Some neurological problems such as decreased 
strength, absent ankle jerk, and an abnormal sensory 
examination were noted.  The examiner diagnosed "sensory 
loss right leg, based on exam[ination]."  The examiner 
stated that with a normal EMG and nerve conduction study, he 
could not specifically identify neurological impairment 
caused by the service connected low back pathology.  This 
statement has been given high probative value as it was made 
after consideration of the veteran's relevant medical 
records, his claims file, and the results from an EMG and 
nerve conduction studies, as well as after examination by the 
physician.  As no neurological impairment caused by the 
veteran's service-connected low back disorder is shown, the 
Board finds that a separate evaluation for neurological 
manifestations is not in order.   

B. 40 percent 

The veteran asserts that his low back disability was more 
than 40 percent disabling prior to August 6, 2004.  As 
discussed above, the veteran does not warrant a separate 
rating for neurological manifestations of his low back 
disability.  For the veteran to warrant a schedular 
evaluation in excess of 40 percent prior to August 6, 2004, 
the veteran would need to have ankylosis of the spine or 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  The Board notes that where 
laws or regulations change after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process is completed, unless provided otherwise, the version 
most favorable to the appellant will apply, although new 
rating criteria only apply to the period of time after their 
effective date.  VAOPGCPREC 3-2000 (Apr. 10, 2000).

Considering ankylosis, the competent medical evidence of 
record does not show that the veteran has this condition 
relating to his spine.  While "ankylosis" may have varying 
meanings in medical terminology, for VA purposes 
"ankylosis" means that a portion of the spine is fixed in 
flexion or extension.  See 38 C.F.R. § 4.71a, DCs 5286 
(2003), 5235 to 5243 Note 6 (2007).  In this case, the 
competent medical evidence shows that the veteran has flexion 
in his spine, albeit limited flexion.  For example, at the 
veteran's January 2003 VA examination it was reported that he 
had forward flexion of his spine to 20 degrees.  Other 
medical records and VA examinations also show limited range 
of motion of the spine, but some motion nonetheless.  
Accordingly, a schedular evaluation in excess of 40 percent 
prior to August 6, 2004 is not warranted based on ankylosis.  
 
Considering incapacitating episodes, a schedular evaluation 
in excess of 40 percent prior to August 6, 2004 is also not 
warranted.  For VA purposes, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  See 38 C.F.R. § 4.71a, DC 5293 
(2003 & 2007).  In this case, prior to August 6, 2004 the 
veteran was ordered by a physician to have rest at home; 
however, there is no indication that the veteran was ever 
prescribed bedrest by a physician for his low back 
disability.  As such, a schedular evaluation in excess of 
40 percent based on incapacitating episodes prior to August 
6, 2004 is not in order. 

C. 60 percent

The veteran asserts that his low back disability is more than 
60 percent disabling.  As discussed above, the veteran does 
not warrant a separate rating for neurological manifestations 
of his low back disability.  Accordingly, for the veteran to 
warrant a schedular evaluation in excess of 60 percent, he 
would have to have unfavorable ankylosis of the entire spine.  
The Board is aware that in September 2006 a VA examiner 
reported that the veteran had 3 weeks of incapacitating 
episodes in March 2006.  The veteran's disability is already 
rated as 60 percent disabling, which is the highest schedular 
evaluation available based on incapacitating episodes.   

Considering ankylosis, the competent medical evidence of 
record does not show that the veteran has this condition 
relating to his spine.  While "ankylosis" may have varying 
meanings in medical terminology, for VA purposes 
"ankylosis" means that a portion of the spine is fixed in 
flexion or extension.  Additionally, in order to warrant a 
higher schedular evaluation the veteran would have to show 
that any ankylosis was unfavorable.  Under the relevant 
provisions that means that fixation of the spine is not in 
the neutral position (zero degrees) and that ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  See 
38 C.F.R. § 4.71a, 5235 to 5243 Note 6 (2007).  In this case, 
the competent medical evidence shows that the veteran has 
flexion in his spine, albeit limited flexion.  For example, 
according to an April 2007 VA examination report, the veteran 
had forward flexion of his thoracolumbar spine to 40 degrees 
at that time.  The examiner specifically noted that there was 
no thoracolumbar spine ankylosis.  Other medical records and 
VA examinations also show limited range of motion of the 
spine, but some motion nonetheless.  Accordingly, a schedular 
evaluation in excess of 60 percent is not warranted based on 
ankylosis.  

D. Conclusion

The Board notes that it has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202; however, the 
analysis in DeLuca does not assist the veteran in this case, 
as he is receiving the maximum schedular disability 
evaluation for limitation of motion of the lumbar spine.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants higher 
schedular evaluations than those currently assigned the Board 
finds that the preponderance of the evidence does not support 
his contentions, for all the reasons stated above.  The Board 
is responsible for weighing all of the evidence and finds 
that the preponderance of it is against a schedular 
evaluation in excess of 40 percent prior to August 6, 2004, 
and a schedular evaluation in excess of 60 percent thereafter 
for his service-connected low back disability, and there is 
no doubt to be resolved.  Gilbert, 1 Vet. App. at 55.  






	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased schedular rating for status 
postoperative lumbar degenerative disc disease at L5-S1 
(previously diagnosed as residuals of a low back injury with 
herniated nucleus pulposus (HNP)), evaluated as 40 percent 
disabling, prior to August 6, 2004, and 60 percent disabling 
thereafter is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


